DETAILED ACTION
	This Office Action is in response to the Election filed on September 30, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-14 and new claims 21-33 in the reply filed on September 30, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (US Pub. 2014/0070289 A1).
In re claim 8, Tanaka et al. shows (figs. 18A-18D) a method for forming a memory device, comprising: depositing a ferroelectric layer (31,41) over a semiconductor substrate, wherein the ferroelectric layer comprises a first material [0170]; depositing a first stressor layer (32) over the ferroelectric layer, wherein the first stressor layer comprises a second material different than the first material (161); and depositing a first electrode (17) over the first stressor layer and comprising a third material different than the first material and the second material, wherein the first electrode, the first stressor layer, and the ferroelectric layer form a memory structure, and wherein the first stressor layer is configured to increase an orthorhombic phase in the ferroelectric layer [0162].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over  Lim et al. (US Pub. 2020/0286985 A1) in view of Kimura (JP 2001-181094 A).
In re claim 9, Tanaka shows all of the elements of the claims except the specific coefficient of thermal expansion of the first stressor layer being greater than that of the ferroelectric layer. The limitation is not distinguishable over the cited art because the materials and structure of Tanaka’s invention is the same as the materials and structure of the claimed invention and would therefore inherently have the same properties. However, Kimura discloses [0020-0030] a method of manufacturing a memory device where the method comprises forming a layer having a higher coefficient of thermal expansion greater than the ferroelectric imparts a tensile stress to the ferroelectric layer. This method provides a reliable memory device having excellent heat resistance. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of forming the memory device of Tanaka by providing a stressor layer having a greater coefficient of thermal expansion as taught by Kimura to form a reliable memory device having good heat resistance.
In re claims 10-14, the combined references of Tanaka and Kimura disclose the remaining elements of the claims.

In re claim 21,  Lim et al. discloses ([0158-0165]; figs. 13-15) a method for forming a memory device, comprising: depositing a memory film over a substrate, wherein the memory film comprises a bottom electrode layer (100), a ferroelectric layer (200), a first stressor layer (300), and a top electrode layer (110) that are stacked; and patterning the memory film to form a memory structure; and wherein the first stressor layer and the ferroelectric layer are between the bottom and top electrode layers. Lim shows all of the elements of the claims except wherein the first stressor layer has a greater coefficient of thermal expansion than the ferroelectric layer. The limitation is not distinguishable over the cited art because the materials and structure of Lim’s invention is the same as the materials and structure of the claimed invention and would therefore inherently have the same properties. However, Kimura discloses [0020-0030] a method of manufacturing a memory device where the method comprises forming a layer having a higher coefficient of thermal expansion greater than the ferroelectric imparts a tensile stress to the ferroelectric layer. This method provides a reliable memory device having excellent heat resistance. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of forming the memory device of Lim by providing a stressor layer having a greater coefficient of thermal expansion as taught by Kimura to form a reliable memory device having good heat resistance.
In re claims 22-27, the combined references of Lim and Kimura disclose the remaining elements of the claims.

In re claim 28, Lim et al. discloses ([0158-0165]; figs. 13-15) a method for forming a memory device, comprising: depositing a memory film over a substrate, wherein the memory film comprises a ferroelectric layer (200), a first interfacial layer (300), and a first electrode layer (100)that are stacked; and patterning the memory film to form a memory structure; wherein the first interfacial layer is between the first electrode layer and the ferroelectric layer. Lim discloses all of the elements of the claims except wherein the first interfacial layer has a greater Gibbs free energy of oxide formation than the first electrode layer. The limitation is not distinguishable over the cited art because the materials and structure of Lim’s invention is the same as the materials and structure of the claimed invention and would therefore inherently have the same properties. However, Kimura discloses [0020-0030] a method of manufacturing a memory device where the method comprises forming a layer having a higher coefficient of thermal expansion greater than the ferroelectric imparts a tensile stress to the ferroelectric layer. Furthermore, Kimura goes on to illustrate [0042-0051] that a high Gibbs free energy is associated with a stabilized ferroelectric phase. This method provides a reliable memory device having excellent heat resistance. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of forming the memory device of Lim by providing a stressor layer having a greater Gibbs free energy as taught by Kimura to form a reliable memory device having good heat resistance.
In re claims 29-33, the combined references of Lim and Kimura disclose the remaining elements of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi (US Pub. 2019/0207009 A1), Fukada (US Pub. 2007/0138521 A1), and Seong (KR 20220060446 A) also disclose elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815